The plaintiffs in error have appealed from an adverse judgment in an action to enjoin the sale of certain bonds for the erection of a power plant. The defendants in error have filed a confession of error asking that the judgment for the defendants in error be reversed and remanded, with directions to enter a judgment for plaintiffs in error.
We have held that where the defendant in error files a confession of error which is reasonably sustained by the record, this court may reverse and remand the cause in accordance with the confession of error. Board of Com'rs of Seminole County v. Seminole Gas Co., 188 Okla. 363,109 P.2d 488; O'Dell v. Sharp, 182 Okla. 534, 78 P.2d 810.
The confession of error is reasonably sustained by the record. The cause is therefore reversed and remanded, with directions to the trial court to enter judgment for the plaintiffs in error in accordance with the prayer of the petition in error.
CORN, C. J., GIBSON, V. C. J., and RILEY, OSBORN, WELCH, BAYLESS, HURST, DAVISON, and ARNOLD, JJ., concur.